DETAILED ACTION
Applicant’s response, filed 19 Sept. 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-3 and 7 are cancelled.
Claims 1, 4-6, and 8-9 are pending.
Claims 1, 4-6, and 8-9 are rejected.

Claim Objections
The objection to claims 1, 4, and 8 in the Office action mailed 20 June 2022 has been withdrawn in view of claim amendments received 19 Sept. 2022.
Claim 1 is objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment. 
Claim 1 recites “…1)…c) screening SNP loci…in regions for designing the probes, except for those previously removed…”, to increase clarity that “those previously removed” is referring to the removed regions in step a) and the regions for designing the probes do not include the removed regions, the claim should be amended to recite “…c)….in regions for designing the probes, excluding the regions previously removed…”. 
Claim 1 recites “…performing a library sequencing comprising:…a second portion of the DNA library obtained from the base line sample..”, which is a typographical error and should recite “…obtained from the baseline sample…”.
Claim 1 recites “…4)…b)…counting the regions meeting three criteria I, II, and III…”. To increase clarity that the “three criteria I, II, and III” refers to the criteria I, II, and III previously recited in the claim, the limitation should be amended to recite “….counting the regions meeting the three criteria I, II, and III…”.
Claim 1 recites “…6)…and the telomeric regions has a continuous CNV across the entire region…”, which is a grammatical error and should recite “…6)…and the telomeric regions have a continuous…”.
Claim 1 recites “…8)…included in the processes NGS sequences from the targeted sequencing data…”, which is a typographical error and should recite “…8)…included in the processed NGS sequences from the targeted sequencing data…”.
 Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 19 Sept. 2022 regarding the claim objections at pg. 11, para. 4 to pg. 13, para. 2, have been fully considered but they do not pertain to the newly recited objections set forth above.

Claim Interpretation
Claim 1 recites “a circular binary segmentation method”, which is understood to one of ordinary skill in the art to refer to a method for finding changepoints in sequential data by considering data wrapped into a circle and finding a maximum and statistically significant difference in means between arcs on the circle.
Claim 1 recites “…screening SNP loci” in step 1) C). The term snp is defined in Applicant’s specification at pg. 3, para. 10 to mean “single-nucleotide polymorphism”.
Claim 1 recites “auto-AI score” which is defined in Applicant’s specification at pg. 21, para. 3 to be an AI score for regions other than centromeres and telomeres. Accordingly, “auto-AI score” is interpreted to mean an AI score for a region other than centromeres and telomeres. 
Claim 1 recites “TELO-AI-score”, which is interpreted to mean the AI scores of the telomeric regions.
Claim 1 recites “…counting regions meeting all the following conditions:…II) having a distance among regions within a first specified threshold”. Applicant remarks at pg. 37, para. 1, that this limitation means a region is counted if it has a distance to any other region that is within a first specified threshold. The limitation is being interpreted accordingly.
Claim 1 recites “a genomic structural variation score (STV-score) is obtained by calculating a weighted or unweighted sum of at least one selected from the group consisting of TELO-AI-score, auto-AI-score, and LST-score”. Accordingly, the STV-score is interpreted to be the TELO-AI-score, the auto-AI-score, the LST-score, or any weighted or unweighted sum of two or more of the TELO-AI-score, the auto-AI-score, and the LST-score. 
Claim 4 recites a “…C)…bioanalyzer”. A bioanalyzer is understood by one of ordinary skill in the art to mean a chip-based capillary electrophoresis machine.
Claims 6 and 8 recite “hot-start enzyme mixtures”. A hot-start enzyme mixture is interpreted to mean a mixture of enzymes and inhibitors of the enzyme that inhibit the enzyme at lower temperatures and do not inhibit the enzyme at higher temperatures.

Response to Arguments
Applicant’s remarks filed 19 Sept. 2022 at pg. 13, para. 3-4 regarding the interpretation of various claim interpretations have been fully considered but they do not present any arguments pertaining to the above claim interpretations.

Claim Interpretation- 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a nucleic acid interrupter to treat the FFPE DNA and the BC DNA...” in step A) of claim 4;
“an end repair/A-tailing reaction system for a first PCR” in step B) of claim 4; and
“a library amplification reaction system” in step E) of claim 4; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the specification for the above limitations are:
Applicant’s specification at pg. 5, para. 2 discloses the structure for the interrupter to be a Covaris, model M220, which is an ultrasonicator. Accordingly, the nucleic acid interrupter is interpreted to be an ultrasonicator;
Applicant’s specification at pg. 10, section 2.1.1. discloses the end repair/A-tailing reaction system comprises 2 microliters of end repair enzyme, 10 microliters of end repair buffer, and 48 microliters of end repair buffer.
Applicant’s specification at pg. 16, section 3.5.1. discloses the library amplification reaction system comprises 25 microliters of high-fidelity hot-start enzyme mixture and 5 microliters of library amplification primers.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Response to Arguments
Applicant’s remarks filed 19 Sept. 2022 at pg. 13, para. 5 regarding the interpretation of various claim interpretations under 35 U.S.C. 112(f) have been fully considered but they do not present any arguments pertaining to the above claim interpretations

Claim Rejections - 35 USC § 112(a)
The rejection of claims 1, 4-6, and 8-9 under 35 U.S.C. 112(a) in para. in the Office action mailed 20 June 2022 has been withdrawn in view of claim amendments received 19 Sept. 2022.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-6, and 8-9 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claim 1, and claims dependent therefrom, recite “….performing a library sequencing comprising: mixing a second portion of the DNA library obtained from the tumor sample and a second portion of the DNA library obtained from the baseline sample to obtain a second resulting DNA mixture, wherein the second resulting DNA mixture comprises a 6:1 ratio..; subjecting the second resulting DNA library mixture to capturing with the probes to obtain a captured product…”.
First, it is noted that the above limitation is rejected below under 35 U.S.C. 112(b), and has been interpreted to mean a second portion of the DNA library obtained from the tumor sample and a second portion of the DNA library obtained from the baseline sample are mixed at a 6:1 ratio to obtain the second resulting DNA library mixture and that the capturing with the probes is performed on this second resulting DNA library mixture. Applicant’s specification at pg. 18, step 4 to 4.1 discloses that the captured FFPE (i.e. tumor) DNA library and the captured BC (i.e. baseline) DNA library were mixed at a ratio of 6:1 based on computer sequencing requirements, prior to sequencing. However, Applicant’s specification does not provide support for mixing a second portion of the originally DNA library from the tumor sample and a second portion of the obtained DNA library from the baseline sample (i.e. the DNA libraries prior to capturing) in a 6:1 ratio, as claimed. Similarly Applicant’s specification does not provide support for performing a second hybrid capture using the probes on the 6:1 mixture of second portions of the DNA libraries of the tumor and baseline samples. 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of  “….performing a library sequencing comprising: mixing a second portion of the DNA library obtained from the tumor sample and a second portion of the DNA library obtained from the baseline sample to obtain a second resulting DNA mixture, wherein the second resulting DNA mixture comprises a 6:1 ratio..; subjecting the second resulting DNA library mixture to capturing with the probes to obtain a captured product…”, recited in claim 1, to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Response to Arguments
Applicant’s remarks filed 19 Sept. 2022 at pg. 13, para. 5 to pg. 15, para. 1 regarding 35 U.S.C. 112(a) have been fully considered but they do not pertain to the new ground of rejection set forth above.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 4-6, and 8-9 under 35 U.S.C. 112(b) in para. [042]-[045], [047]-[050], [054]-[055], [057], [060] in the Office action mailed 20 June 2022 has been withdrawn in view of claim amendments received 19 Sept. 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-6, and 8-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly recited portion herein is necessitated by claim amendment.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…c) screening SNP loci…as follows:…removing or retaining the SNP loci based on whether they have reached Hardy-Weinburg equilibrium to obtain a resulting sequence, and then aligning the resulting sequencing with the human reference genome at 10 or less alignment positions…”. It is unclear in what way screening SNP loci by removing or retaining the SNP loci is intended to obtain a “resulting sequence”, given each SNP loci is inherently a single locus, and thus is not a sequence. Accordingly, it is unclear what sequence of nucleotides, the “resulting sequencing” is intended to refer to, and similarly, what sequence is intended to be aligned to the human reference genome. Furthermore, it is unclear if the resulting sequencing is intended to be aligned with the human reference genome, which includes more than 10 possible alignment positions, or if the resulting sequencing is intended to be aligned/compared to only 10 or less positions within the human reference genome, such that the resulting sequence is not aligned to the reference genome. Last, it is unclear if all of the SNP loci are removed or retained, or if each SNP of the SNP loci is either removed or retained. As such, the metes and bounds of the claims are unclear. It is noted that Applicant’s specification at pg. 20, step 3) discloses screening SNPs by extending a SNP locus by 100 bp on both sides, and that this resulting sequence did not have more than 10 alignment positions after aligning with the human genome. This suggests, a SNP is screened based on whether a sequence containing the SNP aligns at 10 or less positions within the human reference genome. For purpose of examination, the limitation is interpreted to mean removing or retaining each loci of the SNP loci is based on whether the SNP has reached Hardy-Weinburg equilibrium and whether a sequencing containing the SNP aligns at 10 or less positions within the human reference genome. If Applicant agrees with the above interpretation, to overcome the rejection, the claim can be amended to recite “…removing or retaining each SNP loci within the SNP loci based on whether the SNP has reached Hardy-Weinburg equilibrium and whether a sequence comprising the SNP and 100bp extended on both sides of the SNP aligns with the human reference genome at 10 or less alignment positions”.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…performing a library sequencing comprising: mixing a second portion of the DNA library obtained from the tumor sample and a second portion of the DNA library obtained from the baseline sample to obtain a second resulting DNA mixture, wherein the second resulting DNA library mixture comprises a 6:1 ratio of the tumor captured library and baseline captured library…”. Claim 1, previously recites “…obtaining a DNA library from the tumor sample and a DNA library from the baseline sample;…performing a DNA hybridization with the probes…to obtain captured libraries…”. First, there is insufficient antecedent basis for “the tumor captured library and baseline captured library”, because claim 1 does not previously recite a tumor captured library or a baseline captured library. As such, it is unclear if the “obtained libraries” are intended to refer to a tumor captured library and a baseline captured library. If Applicant intends for the tumor captured library and the baseline captured libraries to refer to the captured libraries obtained from the hybrid capture on the mixture of the first portion of the tumor DNA library and the first portion of the baseline DNA library and for the second resulting DNA, it is further unclear in what way separate tumor captured libraries and baseline captured libraries were obtained by performing a hybrid capture on already mixed tumor and baseline DNA (i.e. the 1:1 mass ratio mixture), given this would necessarily result in captured libraries comprising a mixture of the captured tumor and baseline DNA. Furthermore, it is unclear if the second resulting DNA mixture is intended to comprise a mixture of the DNA libraries obtained from the tumor sample and obtained from the baseline sample, or if the second resulting DNA mixture is intended to comprise a mixture of a tumor captured library and a baseline captured library. If Applicant intends for the second resulting DNA mixture to comprise a mixture of tumor captured library and baseline captured library, and for the obtained libraries to refer to the tumor capture and baseline capture library, is further unclear if Applicant intends to perform a second capturing with the same probes on the mixture of the already captured tumor and baseline libraries, or if the sequencing is intended to be done directly on the second resulting DNA mixture comprising the captured libraries (i.e. there are not two hybrid capture steps). As such, the metes and bounds of the claims are unclear. Clarification is requested regarding which captured libraries are obtained in the step of performing a hybrid capture on the first resulting DNA mixture, which DNA libraries or captured libraries are mixed to obtain the second resulting DNA library mixture, and if a single or two hybrid captures are intended to be performed. For purpose of examination, the claims are interpreted to mean that a second portion of the DNA library obtained from the tumor sample and a second portion of the DNA library obtained from the baseline sample are mixed at a 6:1 ratio to obtain the second resulting DNA library mixture and that the capturing with the probes is performed on this second resulting DNA library mixture, given the claims do not provide sufficient antecedent basis for any tumor captured library and baseline captured library, including how such libraries were obtained.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…2) obtaining pre-processed whole-genome (WGS) data and SNP-panel targeted sequence data of the tumor sample and the baseline sample, and aligning the pre-processed data of the tumor sample and the baseline sample and the processed NGS sequences…”. Claim 1 previously recites “…1) performing targeted sequencing…, wherein the targeted sequencing comprises:…subjecting the second resulting DNA library mixture to a capturing with the probes….obtain processed NGS sequences…”. Accordingly, claim 1 already recites receiving targeted sequencing data from a SNP panel of the tumor and baseline samples. Therefore it is unclear if Applicant intends to obtain a second set of SNP-panel targeted sequencing data, or if the “SNP-panel targeted sequencing data” is intended to refer to the obtained processed NGS sequences. If Applicant intends for the SNP-panel targeted sequence data to refer to be the same as the processed NGS sequences, given the claim recites aligning the pre-processed data of the tumor sample and the baseline sample (which includes the SNP-panel target sequence data), it is unclear if Applicant intends to align the targeted sequencing data to the reference genome twice (e.g. “aligning the pre-processed data…and the processed NGS sequences…”). As such, the metes and bounds of the claims are unclear. It is noted that Applicant’s specification does not provide support for obtaining two different sets of SNP-panel targeted sequencing data of the tumor and baseline sample. Therefore, for purpose of examination, the SNP-panel targeted sequencing data is interpreted to refer to the obtained processed NGS sequences. To overcome the rejection, the claim can be amended to recite “…2) obtaining pre-processed whole genome sequencing (WGS) data of the tumor sample and the baseline sample, and aligning the pre-processed WGS data of the tumor sample and the baseline sample and the processed NGS sequences…”. 
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…4)…b)…using the pre-processed WGS data of the tumor sample telomeric regions and subtelomeric regions,….determining regions meeting all the following criteria as the telomeric regions and subtelomeric regions…”. First, because the claim contains a grammatical error, it is unclear if clam 1 intends to using the pre-processed WGS data, telomeric regions, and subtelomeric regions, if pre-processed WGS data related to telomeric regions and subtelomeric regions is intended to be used, or if Applicant intended to remove the entire phrase “for the telomeric regions and subtelomeric regions” instead of just removing “for the”. If Applicant intends WGS data related to the telomeric and subtelomeric regions to be used, given the claim also recites CNVs are identified at a whole genome scale, the entire human reference genome is divided into regions, and then some of these regions are identified as the telomeric regions and subtelomeric regions, it is further unclear in what way CNVs are identified at a whole genome scale using WGS data specific to the telomeric and subtelomeric regions. If Applicant intends for the claim to use the pre-processed WGS data, telomeric regions, and subtelomeric regions, given the claim later recites “…determining regions meeting all the following criteria as the telomeric regions and subtelomeric regions…”, it is further unclear in what way the subtelomeric regions and telomeric regions can be used to determine the regions that are telomeric regions and subtelomeric regions, given which regions are telomeric or subtelomeric have not yet been determined. As such, the metes and bounds of the claims are unclear. It is noted that step 5) of the claims recites “adding the CNs determined for the telomeric regions and subtelomeric regions of the tumor sample in step 4b to obtain a CN of the tumor sample at the whole genome scale”, suggesting that step 4) b) only intends to determine CNs within the telomeric and subtelomeric regions. Therefore, for purpose of examination, the limitation will be interpreted accordingly. 
Claim 1, and claims dependent therefrom, are indefinite for recitation of  “4)…b)… determining regions meeting all the following criteria as the telomeric regions and subtelomeric regions; and counting the regions meeting [the] three criteria I, II, and III to obtain the AI scores of the telomeric regions”. Given the claim recites determining regions meeting the three criteria for the telomeric regions and subtelomeric regions and then counting the regions meeting the criteria to obtain the AI scores, it’s unclear if the limitation intends to require determining a single AI score corresponding to the count of regions meeting the three criteria, given the claim recites “counting the regions meeting [three] three criteria I, II, III,”, which result in a single score, or if the claim intends to require determining multiple AI scores, given the claim recites “to obtain AI scores”. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean an AI score is obtained by counting the telomeric and subtelomeric regions meeting the three criteria. Clarification is requested regarding whether Applicant intends to determine regions of the regions with CNs of 0, 1, 2, 3, 4, 5, or 6 as within the telomeric regions and subtelomeric regions, and counting the number of regions meeting the three criteria within each telomeric region and subtelomeric region to determine the AI scores. 
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…5) using the pre-processed WGS data…; and aligning the remaining sequences…, adding with the CNs determined…to obtain a CN of the tumor sample at the whole genome scale, and determination of CNVs at the whole genome scale to utilize the pre-processed WGS data of both the tumor and the baseline sample and involve aligning sequences with the human reference genome…”. It is unclear what method step is intended to be encompassed by “determination of CNVs at the whole genome scale…” given the claim does not positively recite “determining” CNVs at the whole genome scale, or the claim merely recites that the determination of CNVs at the whole genome scale generally utilizes pre-processed WGS data and involves aligning sequences with a human reference genome, but the claim does not intend to involve using the pre-processed WGS data and aligning sequences to determine the CNVs at the whole genome scale. As such, the metes and bounds of the claims are unclear. For purpose of examination, a step of determining CNVs at the whole-genome scale is not required to be performed. 
Claim 1, and claims dependent therefrom, are indefinite for recitation of “8)…the HRR genes included in the processed NGS sequences from the targeted sequencing data for the tumor sample based on statistics of targeted sequencing data of the HRR genes obtained from the alignment results of the processed NGS sequences of the tumor sample and the baseline sample in step 2…” and “…9)…the targeted sequencing data of the HRR genes obtained from the alignment results of the processed NGS sequences of the tumor sample and the baseline sample in step 2…”.. There is insufficient antecedent basis for “the HRR genes included in the processed NGS sequences from the targeted sequencing data” and “the HRR genes obtained from the alignment results of the processed NGS sequences of the tumor sample and the baseline sample in step 2” in step 8) and “the targeted sequencing data of the HRR genes obtained from the alignment results of the processed NGS sequences of the tumor sample and the baseline sample in step 2” in step 9) because claim 1 recites “1)…to obtain processed NGS sequences of the tumor sample and the baseline sample…; 2)…aligning…the processed NGS sequences of the tumor sample and the baseline sample with a human reference genome to obtain position information of each sequence”. However, claim 1 does not recite that the processed NGS sequences of the targeted sequencing data include HRR genes or that the processed NGS sequences from the targeted sequencing data uses probes within the HRR genes, such that the aligned processed NGS sequences would include targeted sequencing data of the HRR genes. As such, the metes and bounds of the claims are unclear. For purpose of examination, the processed NGS sequences from the targeted sequencing data is interpreted to include sequences from the HRR genes.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…9)…determining the biallelic pathogenic mutation burden of the HRR genes based on a number of mutated alleles of the HRR gene”. It’s unclear which HRR gene the number of mutated alleles are used to determine the mutation burden of “the HRR genes”, given there are multiple HRR genes. It’s further unclear if Applicant intends to determine a mutation burden for each of the HRR genes, or for the HRR genes as a whole. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation will be interpreted to determine the mutation burden for each of the HRR genes using the counts for the respective HRR gene.
Claim 4, and claims dependent therefrom, are indefinite for recitation of “….wherein the step of obtaining a DNA library from the tumor sample and a DNA library from the baseline sample comprises the following steps:… D) adding a DNA hybridization system to the resulting DNA library…. to obtain the captured library; E) amplifying the captured libraries by:…to obtain a purified amplification product as the amplified captured libraries”. It is unclear if steps D)-E) intend to further limit the step of obtaining a DNA library from the tumor sample and a DNA library from the baseline sample in claim 1, as suggested by the initial wherein clause in claim 4, or if steps D)-E) are intended to further limit the process for performing the hybrid capture and DNA hybridization of claim 1, as suggested by obtaining the amplified captured libraries in step D. If Applicant intends for steps D)-E) to further limit the step of obtaining a DNA library from each of tumor and baseline sample, then it is further unclear if the captured libraries and amplified captured libraries referred to in steps D)-E) are intended to be different captured and amplified captured libraries than recited in the steps of performing a hybrid capture and DNA hybridization in claim 1, given the step of obtaining the DNA library from the tumor and baseline sample is performed prior to the hybrid capture and hybridization steps. As such, the metes and bounds of the claims are unclear. For purpose of examination, steps D)-E) are interpreted to further limit the steps of performing hybrid capture and DNA hybridization in claim 1. To overcome the rejection, claim 4 can be amended to recite “…A)…; B)….; and C)…obtained from the baseline sample; and wherein, the steps of performing the hybrid capture and performing a DNA hybridization comprise the following steps: D) adding…; and E)….”. 
Claim 4, and claims dependent therefrom, are indefinite for recitation of “…D) adding a DNA hybridization system to the resulting DNA library…to obtain a resulting mixture…”. Claim 1, from which claim 4 depends, recites “…performing a hybrid capture…to obtain a first resulting DNA library mixture…to obtain an evaporated resulting DNA library….; performing a library sequencing comprising:…to obtain a second resulting DNA library mixture…”. Furthermore, claim 4 previously recites “…C)…obtain an FFPE DNA library and  a BC DNA library...” (the DNA library obtained from the tumor sample and the BC DNA library obtained from the baseline sample, respectively). It is unclear which DNA Library, of the above DNA libraries recited in claims 1 and 4 that “the resulting DNA library” is intended to refer to. As such, the metes and bounds of the claims are unclear. For purpose of examination, “the resulting DNA library” is interpreted to refer to “the evaporated resulting DNA library” as previously claimed, given this limitation is interpreted to further limit the steps of performing hybrid capture and DNA hybridization, as discussed above. 
Claim 4, and claims dependent therefrom, are indefinite for recitation of “…D)…to obtain the captured library; E) amplifying the captured libraries by: adding…to the captured library to obtain a third resulting mixture….to obtain an amplification product; and ….to obtain a purified amplification product as the amplified captured libraries…”. Claim 1, from which claim 4 depends, recites “…performing a DNA hybridization…to obtain captured libraries”, and claim 4 recites amplifying “the captured libraries”. Therefore, it’s unclear which captured library of the captured libraries each recitation of “the captured library” in steps D) and  E) of claim 4, is intended to refer to. Similarly, it is unclear in what way performing the adding a library amplification step to “the captured library” ultimately results in a purified amplification product as “the amplified captured libraries”. For example, it is unclear if “the amplified captured libraries” all correspond to “the captured library” of if each amplified captured library corresponds to a different captured library of the captured libraries. As such, the metes and bounds of the claims are unclear. It is further noted that claim 8, which depends from claim 4 also recites “…wherein in step E)…is added to 20 uL of the captured library obtained in step D)”, which is indefinite for the same reasons discussed for claim 4. For purpose of examination, “the captured library” in step D) is interpreted to refer to “the captured libraries”, and step E) is interpreted to be performed for each of the captured libraries, such that each amplified captured library corresponds to one of the captured libraries. To overcome the rejection claim 4 can be amended to recite “…D)…obtain  the captured libraries; and E) amplifying each captured library of the captured library by:….; and subjecting the amplification product…to obtain a purified amplification product as an amplified captured library of the amplified captured libraries”.
Claim 9 is indefinite for recitation of “…treating the purified amplification product corresponding to the amplified captured libraries…”, where the purified amplification product refers to the amplified captured library, as recited in claim 4, from which claim 9 depends. Claim 4, from which claim 9 depends, recites “…amplified captured libraries”, thus corresponding to multiple purified amplification products (i.e. one for each captured library of the captured libraries, as discussed above in the 112(b) rejection of claim 4). Therefore, it’s unclear which purified amplification product,  “the purified amplification product” is intended to refer to. As such, the metes and bounds of the claim are unclear. For purpose of examination, “the purified amplification product” is interpreted to mean the purified amplification products corresponding to the amplified captured libraries, as discussed above for claim 4.
Claim 9 is indefinite for recitation of “treating the purified amplification product corresponding to the amplified captured libraries by a treating method comprising the following steps: subjecting the captured libraries to a quantification…; mixing…the captured product…to obtain a fourth resulting mixture”. Given claim 9 recites “subjecting the captured libraries”, it’s unclear which captured product, “the captured product” being mixed to form a fourth resulting mixture is intended to refer to. For example, it is unclear if “the captured product” is intended to refer to a single captured library of the captured libraries, or if each captured product is intended to be mixed with the recited reagents to form a fourth resulting mixture for each of the captured libraries. Furthermore, it is unclear if the treating method is intended to be performed on the amplified captured libraries or the captured libraries. As such, the metes and bounds of the claim are unclear. For purpose of examination, the treating method is interpreted to be performed for each amplified captured library of the amplified captured libraries. 

Response to Arguments
Applicant's arguments filed 19 Sept. 2022 at pg. 15, para. 2-5 regarding the 35 U.S.C. 112(b) rejection in para. [042]-[045], [047]-[050], [054]-[055], [057], [060] of the Office action mailed 20 June 2022 have been fully considered but they do not pertain to the rejections set forth above.

Applicant's arguments filed 19 Sept. 2022 regarding the 35 U.S.C. 112(b) rejections in para. [046], [051]-[053], [056], [058]-[059], and [061]-[062] have been fully considered but they are not persuasive. 

Applicant remarks that claims 1, 4-6, and 8-9 have been amended to sufficiently overcome the rejections under 35 U.S.C. 112(b), and therefore the rejections should be withdrawn (Applicant’s remarks at pg. 15, para. 3 and 5).
This argument is not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims are definite without specifically pointing out how the language of the claims overcomes the previous 112(b) rejections of the claims.
However, it is noted that Applicant remarks at pg. 14, para. 4 regarding the previous 112(a) rejection of the claims, that the library captured by FFPE (i.e. the tumor) is poor due to sample type, so the sample is increased to six times the baseline sample in the sequencing, but during the hybrid capture, the libraries of N samples of FFPE and N samples of BC will be mixed at the same mass ratio providing a 1:1 ratio. Regarding the 112(b) rejection set forth in para. [040] above, obtaining a specific captured FFPE library (i.e. a captured library of the tumor) and a captured library for the baseline sample, as suggested by Applicant, would require that the tumor and baseline samples are NOT mixed prior to performing the hybrid capture (as presently claimed), which would result in mixed captured libraries. While it is understood that the sequencing data can be analyzed to separate sequences originating in the tumor sample versus baseline sample, this does not allow for physically separating a mixed captured library into two separate tumor and DNA captured libraries that are then later mixed at a 6:1 ratio. Clarification is requested regarding whether the DNA library of the tumor sample and the DNA library of the baseline sample is being mixed prior to performing the hybrid capture with the probes, which would not allow for later mixing a tumor-specific captured library and a baseline-specific captured library, or if a hybrid capture is performed on a tumor DNA library (or libraries) to obtain a tumor captured library and a hybrid capture is performed on the baseline DNA library (or libraries) to obtain a baseline captured library, which are then later mixed at a 6:1 ratio for sequencing. Furthermore, clarification is requested regarding whether Applicant intends to mix multiple libraries of N FFPE/tumor samples at a 1:1 mass ratio and mix multiple libraries of N baseline/BC samples at a 1:1 mass ratio, to provide separate library mixtures for each of the tumor and the baseline samples, which then undergo separate hybrid captures. While Applicant’s specification has been considered, the specification does not serve to clarify the issue. 

Conclusion
No claims are allowed.
Claims 1, 4-6, and 8-9 are free of the art and amount to significantly more than any recited judicial exception for the reasons discussed in the Office action mailed 19 Nov. 2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1672  

/OLIVIA M. WISE/Primary Examiner, Art Unit 1672